October 28, 2010 DREYFUS INVESTMENT FUNDS - Dreyfus/The Boston Company Emerging Markets Core Equity Fund Supplement to Statement of Additional Information dated February 1, 2010 As Revised February 22, 2010 The following information supplements the information contained in the section of the Fund’s Statement of Additional Information entitled “Description of the Company and FundsInvestment Restrictions-Emerging Markets Core Equity Fund”: Emerging Markets Core Equity Fund has adopted a non-fundamental policy prohibiting it from operating as a fund-of-funds in reliance on Section 12(d)(1)(F) or Section 12(d)(1)(G) of the Investment Company Act of 1940, as amended. The following information supplements the information pertaining to the Fund’s Class I shares contained in the section of the Fund’s Statement of Additional Information entitled “How to Buy Shares”: Class I shares of the Emerging Markets Core Equity Fund are offered to certain funds in the Dreyfus Family of Funds.
